PER CURIAM.
These causes came on to be heard on the transcripts of record in the above causes, and upon the stipulations of counsel for the respective parties, contained in the transcripts, that the decision of thq United States Circuit Court of Appeals for the Ninth Circuit on the petition to review in each of these causes shall abide the decision of said court in the companion ease of Chester N. Weaver v. Commissioner of Internal Revenue, decided May 16, 1932, 58 F.(2d) 755.
Upon consideration whereof, it is ordered that a judgment of reversal be filed and altered in each of above causes.